DETAILED ACTION
The following Non-Final office action is in response to application 17/214,180 filed on 3/26/2021. Examiner notes relationship to application 15/821,285 filed 11/22/2017 and 62/426,057 filed 11/23/2016. IDS filed 12/6/2021, 2/1/2022, 3/10/2022, and 4/28/2022 have been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (systems and method). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-8 are directed toward the statutory category of a process (reciting a “method”). Claims 9-20 are directed toward the statutory category of a machine (reciting a “system”). 
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 9 and 16 are directed to an abstract idea by reciting establishing an observation campaign for the collection of real-world data regarding a product or service; identifying one or more users for participation in the observation campaign; obtaining sales data related to the product or service; correlating the sales data with collected real-world data; and modifying an aspect of the observation campaign based on the correlation (Example claim 1). The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial interactions (including sales activities or behaviors and business relations). The claims recite establishing observation campaign that contains users, obtaining sales data, correlating the sales data with the observation campaign data to modify the observation campaign based on the correlation which is a method of organizing human activity.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as one or more remote computing devices; a webpage; a user-based mobile computing device; an observation server computer; a computing device communicatively coupled to the observation server computer; A cloud-based multi-user observation computing system; a plurality of user-based mobile computing devices each executing an observation application) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-8, 10-15, and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f). Applicant's claims mimic conventional, routine, and generic
computing by their similarity to other concepts already deemed routine, generic,
and conventional [Berkheimer Memorandum, Page 4, item 2] by the following
[MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or
transmitting data over a network, e.g., using the Internet to gather
data,” Symantec and “Performing repetitive calculations,” Flook (citations omitted), by performing steps to “establish” an observation campaign”, “identify” participants, “obtain” sales data, “correlate” sales data and real-world data and “modify” the observation campaign (example Claim 1). By the above, the claimed computing “call[s] for performance of the claimed information collection, analysis, and display functions ‘on a set of generic computer components' and display devices” [Elec. Power Group, 830 F.3d at 1355] operating in a “normal, expected manner” [DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d at 1245, 1258 (Fed. Cir. 2014)]. Conclusively, Applicant's invention is patent-ineligible. When viewed both individually and as a whole, Claims 1-20 are directed toward an abstract idea without integration into a practical application and lacking an inventive concept.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Bocuzzi, JR. et al, US Publication No. 20140278850 A1, cite no. 2 on IDS filed 12/6/2021, hereinafter Bocuzzi in view of
Silvestro et al, Applying the service profit chain in a retail environment: Challenging the “satisfaction mirror”, International Journal of service Industry, 2000, emeralinsight.com, cite no. 9 on IDS filed 12/6/2021 hereinafter Silvestro. As per,

Claim 1
Bocuzzi teaches
A computer-based method, comprising: 
establishing an observation campaign for the collection of real-world data regarding a product or service; (Bocuzzi [0025]; 0028] “The listing 20c of requests 24 may include data indicating that certain requests are related as a "campaign."”)
identifying one or more users for participation in the observation campaign; (Bocuzzi [0032] “On detecting 64 a new request, the analytics engine 34 is further configured to poll 66 the participant data 22, thereby identifying 68 participants 16 whose data 22 matches the corresponding task requirements 30.”)
[…]
[…]
[…] 
Bocuzzi does not explicitly teach, however Silvestro in the analogous art of sales data teaches
obtaining sales data related to the product or service; (Silvestro p. 250, Table I shows Productivity and output quality measured by Sales per square foot and Mystery Shopper results)
correlating the sales data with collected real-world data; (Silvestro p. 244 “Correlation analysis was then conducted in order to substantiate the links stipulated in the model,” see also fig. 2 on p. 254 of the correlation map where mystery shopping activities are shown correlated with sales data)
and modifying an aspect of the observation campaign based on the correlation. (Silvestro p. 262 “Table IV summarises the characteristics of these two types of store. What all this suggests 1s perhaps not surprising: that performance is contingent upon many environmental and operational variables, which cannot all be captured in a model as simplistic as the service profit chain. Unfortunately, life just is not that simple. Whilst this data sample is too small to represent conclusive testing of the model, the empirical application of the service profit chain in the superstore industry alerts us to the dangers of interpreting it as a universal model which applies to all services and industries. These findings suggest that, in this industry, store size is an important determinant of profitability, and so future analysis of the service profit chain in this operational context should control for store size. As the intervening variables in different industries or service types become better understood, partial correlation and causal path analysis can be applied to further test the service profit chain in different operational contexts.” Note further testing to be applied in different operation contexts.)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Bocuzzi’s observation campaign to include obtaining and correlating sales data and modifying an aspect of the observation campaign in view of Silvestro in an effort to improve service value for customers (see Silvestro p. 255 & MPEP 2143G).
Claim 2
Bocuzzi teaches
wherein establishing the observation campaign includes specifying one or more parameters of the campaign.  (Bocuzzi [0048]-[0049] parameter are specified based on what items are to be audited in a store)
Claim 3
Bocuzzi does not explicitly teach, however Silvestro in the analogous art of sales data teaches
wherein modifying an aspect of the observation campaign based on the correlation further includes modifying one or more parameters of the campaign.  (Silvestro teaches the type of data being collected as a modified aspect of the initial correlation analysis of mystery shopping data and profitability. See p. 260 “another key determinant of business success which had not been considered in analysing the service profit chain, namely, store size. In the large grocery retail chains, store performance tends to correlate with store size: the larger stores being more profitable than the smaller ones.”)
The rationales to modify/combine the teachings of Bocuzzi with/and the teachings of Silvestro are presented in the examining of claim 1 and incorporated herein.
Claim 4
Bocuzzi teaches
wherein identifying one or more users for participation in the observation campaign further comprises: sending an electronic communication corresponding to an opportunity to observe realworld data to a set of users, the electronic communication sent to one or more remote computing devices associated with each user and sent from a data observation computing platform; (Bocuzzi fig. 2; [0032] “The analytics engine 34 is configured by the algorithm 42 to monitor 62 the customer data 20 for new requests. On detecting 64 a new request, the analytics engine 34 is further configured to poll 66 the participant data 22, thereby identifying 68 participants 16 whose data 22 matches the corresponding task requirements 30. For example, the analytics engine 34 polls 66 the participant data 22 for identifying 68 participants 16 whose location histories 22b include one or more locations proximate the task location requirement 30a”)
and receiving a response to the electronic communication from one or more of the users to which the communication was sent.  (Bocuzzi fig. 2; [0053] “The process of analyzing 76 begins with detecting 74 the new task data 32 among the participant data 22.”)
Claim 5
Bocuzzi teaches
wherein the collected real-world includes one or more of an image of a product being displayed at a specific location; an image of an area around a product being displayed at a specific location; or a user's comments or observations regarding a product being displayed at a specific location.  (Bocuzzi [0050] “ photos of actual plates to verify the food presentation complies with corporate guidance”)
Claim 6
Bocuzzi does not explicitly teach, however Silvestro in the analogous art of sales data teaches
wherein correlating the sales data with collected real-world data further comprises determining a relationship between sales of the product or service and one or more of the time period before, during, or after the collection of the real-world data.  (Sylvestro, p. 249 “A store performance report for each store was produced on a four-week period basis;” the sales data collected by Silvestro which are then correlated are understood to be sales data correlating with mystery shopping data collected during the time period the mystery shopping data was collected.)
The rationales to modify/combine the teachings of Bocuzzi with/and the teachings of Silvestro are presented in the examining of claim 1 and incorporated herein.
Claim 7
Bocuzzi does not explicitly teach, however Silvestro in the analogous art of sales data teaches
wherein the modified aspect is one or more of: a total number of observations desired; a type of data being collected; a placement of the product; a placement of collateral information regarding the product or service; or a price of the product or service.  (Silvestro teaches the type of data being collected as a modified aspect of the initial correlation analysis of mystery shopping data and profitability. See p. 260 “another key determinant of business success which had not been considered in analysing the service profit chain, namely, store size. In the large grocery retail chains, store performance tends to correlate with store size: the larger stores being more profitable than the smaller ones.”)
The rationales to modify/combine the teachings of Bocuzzi with/and the teachings of Silvestro are presented in the examining of claim 1 and incorporated herein.
Claim 8
Bocuzzi teaches
further comprising making a list of available observation campaign opportunities available to one or more prospective users or observers on a webpage.  (Bocuzzi fig. 8; [0064] “When first activated on a given participant's mobile device, the mobile app 18 displays the participant's list 22c of available tasks”)
Claim 9
Bocuzzi teaches
A computing system, comprising: 
a user-based mobile computing device configured to execute an observation application to coordinate observing and collecting of real-world data; (Bocuzzi fig. 2; fig. 3; fig. 12; [0009])
an observation server computer configured to push a notification that includes one or more opportunities for observations of real-world data to the user-based mobile computing device and configured to receive real-world data observed and collected by the user-based mobile computing device; a computer-based method executing on the observation server computer to process the real-world data observed and collected by the user-based mobile computing device, the processing of the real-world data including (Bocuzzi fig. 2 noting the server; [0025]; 0028] “The listing 20c of requests 24 may include data indicating that certain requests are related as a "campaign."”)
[…]
[…]
[…] 
and a computing device communicatively coupled to the observation server computer and configured to generate and control a campaign of opportunities pushed by the observation server computer.  (Bocuzzi fig. 2; [0030])
Bocuzzi does not explicitly teach, however Silvestro in the analogous art of sales data teaches
accessing sales related data for a product or service for which the real-world data is being collected; (Silvestro p. 250, Table I shows Productivity and output quality measured by Sales per square foot and Mystery Shopper results)
correlating the accessed sales related data with the received real- world data; (Silvestro p. 244 “Correlation analysis was then conducted in order to substantiate the links stipulated in the model,” see also fig. 2 on p. 254 of the correlation map where mystery shopping activities are shown correlated with sales data)
and 33based on the correlation or correlations, modifying an aspect of the observation campaign; (Silvestro p. 262 “Table IV summarises the characteristics of these two types of store. What all this suggests 1s perhaps not surprising: that performance is contingent upon many environmental and operational variables, which cannot all be captured in a model as simplistic as the service profit chain. Unfortunately, life just is not that simple. Whilst this data sample is too small to represent conclusive testing of the model, the empirical application of the service profit chain in the superstore industry alerts us to the dangers of interpreting it as a universal model which applies to all services and industries. These findings suggest that, in this industry, store size is an important determinant of profitability, and so future analysis of the service profit chain in this operational context should control for store size. As the intervening variables in different industries or service types become better understood, partial correlation and causal path analysis can be applied to further test the service profit chain in different operational contexts.” Note further testing to be applied in different operation contexts.)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Bocuzzi’s observation campaign to include obtaining and correlating sales data and modifying an aspect of the observation campaign in view of Silvestro in an effort to improve service value for customers (see Silvestro p. 255 & MPEP 2143G).
Claim 10
Bocuzzi teaches
wherein the real-world data includes one or more of an image of a product being displayed at a specific location; an image of an area around a product being displayed at a specific location; or a user's comments or observations regarding a product being displayed at a specific location.  (Bocuzzi [0050] “ photos of actual plates to verify the food presentation complies with corporate guidance”)
Claim 11
Bocuzzi teaches
wherein the observation server computer further comprises a module configured to determine if the received data from the user- based mobile computing device fulfills one or more criteria for data collection.  (Bocuzzi [0006] “Crowd sourcing requestors have conventionally presumed that each responding participant possesses a threshold level of skill required for performing the particular task, and have implemented quality controls solely on a post facto basis (i.e., by screening completed submissions for quality against objective criteria such as clarity or correct spelling);” [0054] “the heuristics 152 include a photo/video image recognition module 154, which assesses parameters such as pixel quantity, pixel quality, and picture orientation by comparison to a model photo. Photograph- or video-type responses below threshold levels of pixel quantity or quality (`blurry photos`) will not provide a quality bonus”)
Claim 12
Bocuzzi teaches
wherein the user-based mobile computing device comprises one of the group comprised of: a mobile phone, a smart phone, a laptop computer, and handheld computer, a wearable computing device, and an augmented reality device.  (Bocuzzi [0009] “ user of the mobile device (a potential participant in the invention)”)
Claim 13
Bocuzzi does not explicitly teach, however Silvestro in the analogous art of sales data teaches
wherein modifying an aspect of the observation campaign based on the correlation further includes modifying one or more parameters of the campaign.  (Silvestro teaches the type of data being collected as a modified aspect of the initial correlation analysis of mystery shopping data and profitability. See p. 260 “another key determinant of business success which had not been considered in analysing the service profit chain, namely, store size. In the large grocery retail chains, store performance tends to correlate with store size: the larger stores being more profitable than the smaller ones.”)
The rationales to modify/combine the teachings of Bocuzzi with/and the teachings of Silvestro are presented in the examining of claim 9 and incorporated herein.
Claim 14
Bocuzzi does not explicitly teach, however Silvestro in the analogous art of sales data teaches
wherein correlating the sales data with collected real-world data further comprises determining a relationship between sales of the product or service and one or more of the time period before, during, or after the collection of the real-world data.  (Sylvestro, p. 249 “A store performance report for each store was produced on a four-week period basis;” the sales data collected by Silvestro which are then correlated are understood to be sales data correlating with mystery shopping data collected during the time period the mystery shopping data was collected.)
The rationales to modify/combine the teachings of Bocuzzi with/and the teachings of Silvestro are presented in the examining of claim 9 and incorporated herein.
Claim 15
Bocuzzi does not explicitly teach, however Silvestro in the analogous art of sales data teaches
wherein the modified aspect of the observation campaign is one or more off a total number of observations desired; a type of data being collected; a placement of the product; a placement of collateral information regarding the product or service; or a price of the product or service.  (Silvestro teaches the type of data being collected as a modified aspect of the initial correlation analysis of mystery shopping data and profitability. See p. 260 “another key determinant of business success which had not been considered in analysing the service profit chain, namely, store size. In the large grocery retail chains, store performance tends to correlate with store size: the larger stores being more profitable than the smaller ones.”)
The rationales to modify/combine the teachings of Bocuzzi with/and the teachings of Silvestro are presented in the examining of claim 9 and incorporated herein.
Claim 16
Bocuzzi teaches
A cloud-based multi-user observation computing system, comprising: 
a plurality of user-based mobile computing devices each executing an observation application configured to communicate with a server computer hosting observation opportunities; (Bocuzzi fig. 2; fig. 3; fig. 12; [0009])
a cloud-based observation platform that includes the server computer for hosting the observation opportunities, the observation platform configured to communicate one or more opportunities to one or more user-based mobile computing devices and configured to receive real-world data collected by one or more of the one or more user-based mobile computing devices; a computer-based method executing on the observation platform to process the real-world data observed and collected by the one or more user-based mobile computing devices, the processing of the real-world data including (Bocuzzi fig. 2 noting the server; [0009]; [0010] “Embodiments of the invention include a participant-facing mobile app that connects through a cloud or proprietary server analytics engine to a customer-facing web interface;” [0025]; 0028] “The listing 20c of requests 24 may include data indicating that certain requests are related as a "campaign."”)
[…]
[…]
[…]
and a plurality of computing devices communicatively coupled to the observation platform and configured to generate and alter opportunities as part of one or more observation campaigns, each observation campaign having configurable parameters configurable by at least one of the computing devices.  (Bocuzzi fig. 2; [0030])
Bocuzzi does not explicitly teach, however Silvestro in the analogous art of sales data teaches
accessing sales related data for a product or service for which the real-world data is being collected; (Silvestro p. 250, Table I shows Productivity and output quality measured by Sales per square foot and Mystery Shopper results)
correlating the accessed sales related data with the received real-world data; (Silvestro p. 244 “Correlation analysis was then conducted in order to substantiate the links stipulated in the model,” see also fig. 2 on p. 254 of the correlation map where mystery shopping activities are shown correlated with sales data)
and based on the correlation or correlations, modifying an aspect of an observation campaign; (Silvestro p. 262 “Table IV summarises the characteristics of these two types of store. What all this suggests 1s perhaps not surprising: that performance is contingent upon many environmental and operational variables, which cannot all be captured in a model as simplistic as the service profit chain. Unfortunately, life just is not that simple. Whilst this data sample is too small to represent conclusive testing of the model, the empirical application of the service profit chain in the superstore industry alerts us to the dangers of interpreting it as a universal model which applies to all services and industries. These findings suggest that, in this industry, store size is an important determinant of profitability, and so future analysis of the service profit chain in this operational context should control for store size. As the intervening variables in different industries or service types become better understood, partial correlation and causal path analysis can be applied to further test the service profit chain in different operational contexts.” Note further testing to be applied in different operation contexts.)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Bocuzzi’s observation campaign to include obtaining and correlating sales data and modifying an aspect of the observation campaign in view of Silvestro in an effort to improve service value for customers (see Silvestro p. 255 & MPEP 2143G).
Claim 17
Bocuzzi teaches
further comprising a retail-location or point of sale location based computer communicatively coupled to the observation platform and configured to receive one or more communications about the real-world data collected.  (Bocuzzi fig. 3 “My Locations” are retail based locations where the mystery shopping is to occur)
Claim 18
Bocuzzi teaches
wherein each of the plurality of computing devices is configured to generate campaigns of opportunities that include one or more of the parameters from the group comprised of: financial compensation for data collection, non-financial compensation from data collection, time limit for data collection, variable compensation for collected data based on time, variable compensation for collected data based on user reputation, variable compensation for collected data based on geographic location, and data limit for collected data.  (Bocuzzi fig. 3 noting rewards can be PayPal compensation)
Claim 19
Bocuzzi does not explicitly teach, however Silvestro in the analogous art of sales data teaches
wherein the modified aspect of the observation campaign is one or more of: a total number of observations desired; a type of data being collected; a placement of the product; a placement of collateral information regarding the product or service; or a price of the product or service.  (Silvestro teaches the type of data being collected as a modified aspect of the initial correlation analysis of mystery shopping data and profitability. See p. 260 “another key determinant of business success which had not been considered in analysing the service profit chain, namely, store size. In the large grocery retail chains, store performance tends to correlate with store size: the larger stores being more profitable than the smaller ones.”)
The rationales to modify/combine the teachings of Bocuzzi with/and the teachings of Silvestro are presented in the examining of claim 16 and incorporated herein.
Claim 20
Bocuzzi does not explicitly teach, however Silvestro in the analogous art of sales data teaches
wherein correlating the sales data with collected real-world data further comprises determining a relationship between sales of the product or service and one or more of the time period before, during, or after the collection of the real-world data. (Sylvestro, p. 249 “A store performance report for each store was produced on a four-week period basis;” the sales data collected by Silvestro which are then correlated are understood to be sales data correlating with mystery shopping data collected during the time period the mystery shopping data was collected.)
The rationales to modify/combine the teachings of Bocuzzi with/and the teachings of Silvestro are presented in the examining of claim 16 and incorporated herein.

	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200334696 A1; US 20160267394 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624